Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 1 of 10 PageID 199




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


         SIERRA CLUB et al.,                )
              Plaintiff,                    )
                                            )
             v.                             )
                                            )     Case No: 2:20-cv-13-FtM-38NPM
      UNITED STATES FISH &                  )
      WILDLIFE SERVICE et al.,              )
                                            )
              Defendant.                    )
                                            )
                                            )
                                            )
                                            )
                           PRETRIAL & DISCOVERY          PLAN
                                            )
      Pursuant to Federal Rule of Civil )Procedure 26(f) the parties certify that they
                                            )
discharged their Rule 26(f)(2) responsibilities in good faith and submit this report as an

outline of their discovery plan.

         The parties must state their views and proposals on:

         (A) what changes should be made in the timing, form, or requirement for

disclosures under Rule 26(a), including a statement of when initial disclosures were made

or will be made;

         RESPONSE:1 The parties agree that given the nature of the case as based on

review of administrative records (“ARs”) under the Administrative Procedure Act (”APA”)

and other federal statutes, Rule 26(a)(1) initial disclosures are not necessary.

         (B) the subjects on which discovery may be needed, when discovery should be


1
    An MS Word version of this form is available under the “Forms” tab on the assigned
    magistrate judge’s website. Utilizing the form, the parties should complete the caption
    and type their responses and then file this document as directed.

                                              1
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 2 of 10 PageID 200




completed, and whether discovery should be conducted in phases or be limited to or

focused on particular issues;

      RESPONSE: Generally speaking, discovery is not conducted in record-review

cases. Accordingly, the parties do not anticipate conducting discovery. The parties,

however, reserve the right to seek discovery to resolve any disputes regarding the

completeness or adequacy of the ARs or on standing and to object to such requests, as

applicable. The parties agree that disclosure of expert reports is not expected to be

necessary given the nature of the case. The parties also do not expect Daubert motions

to be necessary in this case.

      (C) any issues about disclosure, discovery, or preservation of electronically stored

information, including the form or forms in which it should be produced;

      RESPONSE: The administrative records, which may include electronically stored

information, shall be produced in a reasonably organized, searchable, electronic format.

The Parties also agree to all terms regarding the administrative record, including its

production, challenges to its organization, accessibility, format, adequacy or

completeness, and finalization, as stated in the Case Management Report filed on April

14, 2020.

      (D) any issues about claims of privilege or of protection as trial-preparation

materials, including—if the parties agree on a procedure to assert these claims after

production—whether to ask the court to include their agreement in an order under Federal

Rule of Evidence 502;

      RESPONSE: The parties do not anticipate issues regarding such claims.

      (E) what changes should be made in the limitations on discovery imposed under



                                            2
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 3 of 10 PageID 201




these rules or by local rule, and what other limitations should be imposed;

       RESPONSE: The parties do not expect that any changes to discovery limitations

will be required.

       (F) any other orders that the court should issue under Rule 26(c)(1), Rule 16(b)(3)

or Rule 16(c)(2).

       RESPONSE: The parties are not aware of any other orders that the court should

issue under these rules.

I.     Expectations for the Rule 26(f)(2) conference and Rule 26(f)(3) discovery plan

       Mindful of their obligation to construe and employ both the federal and local rules

to secure the just, speedy, and inexpensive disposition of this action (see Rules 1;

16(c)(2)(P)), the parties are to thoughtfully consider the proportional needs of this case

given the claims, defenses and other considerations set forth in Rule 26(b)(1), and

engage in a meaningful and appropriate discussion of the full collection of issues

identified in Rules 16(b)(3), 16(c)(2), 26(f)(2) and 26(f)(3).

        When reasonably feasible, the parties are strongly encouraged to include at least

one in-person meeting of the parties or their counsel during the Rule 26(f)(2) process,

and to utilize forms of videoconferencing rather than making exclusive use of telephonic

conferences.    To the extent that things like confidentiality agreements, protocols for

searching or producing electronically stored information, HIPAA protective orders, or Rule

502(d) orders may be appropriate, the parties are expected to exchange drafts before the

Rule 26(f)(2) conference and reduce them to stipulations during or immediately thereafter.

Other than HIPAA protective or Rule 502(d) orders, the Court does not adopt or endorse

confidentiality or other discovery agreements as protective orders, but the Court will



                                              3
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 4 of 10 PageID 202




enforce reasonable provisions of such agreements.2

         If the parties submit an incomplete or perfunctory discovery plan or case

management report, the Court may strike any such item and require the parties to meet

in person and resubmit.

         The following individuals participated in the Rule 26(f)(2) conference(s) by

phone on March 26, 2020:3

         Plaintiffs (Sierra Club and Environmental Confederation of Southwest

Florida):

         Bonnie Malloy, counsel for Plaintiffs

         Tania Galloni, counsel for Plaintiffs

         Christina I. Reichert, counsel for Plaintiffs

         Federal Defendants (U.S. Army Corps of Engineers, U.S. Fish and Wildlife

Service, Aurelia Skipworth, and Todd T. Semonite, in their official capacities):

         Mark Arthur Brown, counsel for Federal Defendants

         Joshua R. Holmes, representative of the U.S. Army Corps of Engineers

         Alexandra M. Holliday, representative of the U.S. Army Corps of Engineers

         Helen Speights, representative of the U.S. Fish and Wildlife Service

         Defendant Florida Department of Transportation and Kevin J. Thibault:




2
  The Court cannot compel parties to enter into a confidentiality agreement. If a party
unreasonably claims protection for, or opposes protecting, confidential information, then
the Court may impose an award of attorney’s fees and costs against the offending party
or counsel. See Fed. R. Civ. P. 37(a)(5).
3
    List by party with descriptors (counsel, corporate representative, IT specialist, etc.).



                                                 4
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 5 of 10 PageID 203




       Meredith Delcamp, counsel for the Florida Department of Transportation

       Jason Gonzalez, counsel for the Florida Department of Transportation

       Elizabeth King, counsel for the Florida Department of Transportation

       Rachel Procaccini, counsel for the Florida Department of Transportation

       Cyndi Dyson, paralegal for the Florida Department of Transportation

II.    The continuing duty to confer and update the Court

       After a motion is filed, and so long as it remains pending, the parties have a mutual

obligation to continue to confer in good faith to narrow or resolve the issue(s) presented

and promptly apprise the Court of any issue(s) that no longer need disposition.

       To properly discharge their Local Rule 3.01(g) obligation, movants must confer not

only with the parties to the action but also any non-party against which any relief is

requested.

III.   Emergency motions

       Before filing a motion designated as an “emergency,” the movant must review

Local Rule 3.01(e), Henry v. The Fla. Bar, No. 6:15-cv-1009-ORL-41TBS, 2015 WL

13590158 (M.D. Fla. Sept. 28, 2015), and Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-

00557-T-27EAJ, 2013 WL 12173591 (M.D. Fla. Nov. 13, 2013), and then call the

assigned magistrate judge’s chambers to apprise the Court about the forthcoming filing.

IV.    Motions to strike

       Motions to strike are generally disfavored by the Court and often considered time

wasters. Before filing a motion to strike, the movant must review Yellow Pages Photos,

Inc. v. Ziplocal, LP, No. 8:12-cv-755-T-26TBM, 2012 WL 12920185 (M.D. Fla. Sept. 17,

2012), and United States Sec. & Exch. Comm'n v. Spartan Sec. Grp., LTD, No. 8:19-cv-



                                             5
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 6 of 10 PageID 204




448-T-33CPT, 2019 WL 3323477 (M.D. Fla. July 24, 2019), and then explain in the motion

why the requested relief is warranted notwithstanding the rationale and authorities cited

therein.

V.       Motions to seal

         Designating material as confidential, sensitive, proprietary or the like, even if

stipulated, does not alone warrant an order to seal such items when filed with the Court.

Nor do conclusory or speculative allegations concerning the nature of the documents or

the harms that may result from disclosure. Rather, the Court must carefully balance the

need to facilitate the acquisition and use of relevant information by the parties against the

general presumption that substantive aspects of a civil action are a matter of public

concern. See generally Romero v. Drummond Co., 480 F.3d 1234, 1245-48 (11th Cir.

2007); Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310-1315

(11th Cir. 2001). Accordingly, compliance with Local Rule 1.09 is strictly enforced.4

VI.      Discovery practices

         Discovery requests are untimely if the response period provided by rule expires

after the discovery period. Notwithstanding Local Rule 3.03(b), the Court expects the

parties to exchange all discovery requests in text-readable electronic format (native word-

processing document, text-searchable PDF, etc.). Parties shall not file discovery notices

or any discovery requests or responses with the Court except as provided by local rule.

         Other than a Rule 35 physical or mental examination, litigants may stipulate –

within the confines of the Court’s orders – to methods, procedures and extensions of time



4
    See also M.D. Fla. Admin. Procedures for Elec. Filing, pp. 6, 11, 14.



                                              6
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 7 of 10 PageID 205




for discovery without Court intervention.5 So long as other deadlines and scheduled

events are not affected, parties may also agree to conduct discovery after the discovery

deadline. But motions to compel filed after the discovery deadline are presumptively

untimely and may be denied on that basis alone.

VII.     Expert witness reports and depositions

         The parties shall fully comply with Rule 26(a)(2) on or before the deadline for their

expert disclosures. Expert testimony on direct examination at trial will be limited to the

opinions, bases, reasons, data, and other information disclosed in the written expert

report. Failure to disclose this information may result in the exclusion of all or part of the

expert witness’s testimony.

         If not previously provided or otherwise agreed, service of an expert report by any

party shall include the disclosure of at least three dates of availability for the expert

to be deposed no sooner than one week and no later than three weeks after service of

the expert’s report. The parties are encouraged to discuss these scheduling issues well

before the service of such reports and to place holds on dates as appropriate.

VIII.    Mediation

         Upon entry of the Case Management and Scheduling Order, this matter is referred

to mediation.     If the parties do not identify an agreed-upon mediator in their Case

Management Report, they shall be prepared to disclose their agreed-upon mediator

during any preliminary pretrial conference that may be conducted in this matter. The

parties may seek leave to utilize a mediator who is not on the Court’s list of certified



5
    See also M.D. Fla. Discovery Manual, §§ I.A.4; I.E.1; I.E.2.



                                               7
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 8 of 10 PageID 206




mediators by explaining why their jointly proposed mediator is exceptionally well-suited

to mediate this particular case. They may make this showing either in their jointly filed

case management report or by motion.

       Notwithstanding Local Rule 9.04(a)(3) and subsections (a), (b) and (d) of Local

Rule 9.05, the date, time and location of the mediation shall be set by agreement of the

parties (within the mediation deadline). The parties or the mediator shall file a notice of

mediation at least fourteen days prior to the mediation conference, and a mediation report

no more than five days after the conference.

       While the Court disfavors opposed requests for a required person (such as an

insurance adjuster) to participate by phone, the parties may – without court intervention

– agree that a required person may participate in the mediation by videoconference or

phone. Notwithstanding Local Rule 9.01(a) and Local Rule 9.07(b), a failure by any

required person to participate in good faith shall be promptly reported to the assigned

magistrate judge during or immediately upon the conclusion of the mediation.            All

required parties must be prepared to meaningfully participate for a full day or more, and

the mediation shall continue (including additional conferences) until adjourned by

the mediator. Only the mediator may declare an impasse, which shall not be the result

of one or more required persons unreasonably declaring themselves no longer available.

IX.    Admission, substitution and withdrawal of counsel

       Motions for special admission pursuant to Local Rule 2.01, or to substitute or

withdraw counsel pursuant to Local Rule 2.03, must comply with Local Rule 3.01(g).

Counsel specially admitted pro hac vice may bring personal electronic devices into the




                                            8
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 9 of 10 PageID 207




courthouse by presenting their order of admission to the court security officers.6

       Motions to withdraw that will, if granted, leave a party or parties unrepresented by

counsel must include the mailing address, e-mail address and phone number to be used

for service upon and conferences with each unrepresented party. All such motions will

be set for an in-person hearing.

X.     Notices of unavailability

       There is no provision in the federal or local rules for such notices, and they are

routinely treated as a nullity and stricken. Parties and counsel are to take appropriate

measures to arrange coverage for absences, promptly request and respond to proposed

accommodations, and timely approach the Court for extensions or continuances as

warranted.

XI.    Properly utilizing electronic filing

       The Court expects electronic filers to make full and thoughtful use of the CM/ECF

capabilities.   In particular, documents that accompany a pleading, motion or

memorandum are to be filed as separate PDF files, and each is to be given a concise,

unique and objective label using the category and description fields provided, such as

“Exhibit A – Sale and Purchase Agreement,” “Exhibit B – Demand Letter,” and “Exhibit C

– Deposition of Denver Smith” and not “Exhibit – A,” “Exhibit – B,” and “Exhibit – C.” The

Court may strike filings that fail to heed this request.

       A previously filed document need not be refiled and should instead be cited by




6
  See General Order 6:13-mc-94-Orl-22 (10/01/2013) available at:
https://www.flmd.uscourts.gov/standing-orders-plans-procedures



                                              9
Case 2:20-cv-00013-SPC-NPM Document 29 Filed 04/14/20 Page 10 of 10 PageID 208




 document number (for example, “Doc. 1-1”).




 Signatures of all counsel and unrepresented parties (include for each the information set
 forth in Local Rule 1.05(d)):


 /s/ Bonnie Malloy                        /s/ Meredith Delcamp
 Plaintiffs’ Counsel of Record            Defendant FDOT Counsel of Record
 Bonnie Malloy (Fla. Bar No. 86109)       Jason Gonzalez (Fla. Bar No. 146854)
 Earthjustice                             Daniel E. Nordby (Fla. Bar No. 14588)
 111 S. Martin Luther King Jr. Blvd.      Rachel C. Procaccini (Fla. Bar No. 1019275)
 Tallahassee, FL 32301                    Shutts & Bowen LLP
 T: (850) 681-0031                        215 South Monroe Street, Ste. 804
 F: (850) 681-0020                        Tallahassee, FL 32301
 bmalloy@earthjustice.org                 T: (850) 241-1717
                                          jasongonzalez@shutts.com
 Tania Galloni (Fla. Bar No. 619221)      dnordby@shutts.com
 Earthjustice                             rprocaccini@shutts.com
 4500 Biscayne Blvd., Ste. 201
 Miami, FL 33137                          Meredith S. Delcamp (Fla. Bar No. 0016242)
 T: (305) 440-5432                        S. Elizabeth King (Fla. Bar No. 122031)
 F: (850) 681-0020                        Shutts & Bowen LLP
 tgalloni@earthjustice.org                4301 West Boy Scout Blvd., Ste. 300
                                          Tampa, FL 33607
                                          mdelcamp@shutts.com


                                          /s/ Mark Arthur Brown
                                          Federal Defendants’ Counsel of Record
                                          Mark Arthur Brown (Fla. Bar No. 099504)
                                          U.S. Department of Justice
                                          Wildlife and Marine Resources Section
                                          4 Constitution Square
                                          150 M Street, N.E.
                                          Washington, D.C. 20002
                                          T: (202) 305-0204
                                          mark.brown@usdoj.gov




                                            10
